                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

HENRY LEE WILLIAMS,

      Petitioner,                       Civil No. 4:17-11904
                                        HON. LINDA V. PARKER
                                        UNITED STATES DISTRICT JUDGE
v.

SHAWN BREWER,


     Respondent,
_____________________________________/

                 OPINION AND ORDER DENYING
         MOTION FOR RELIEF FROM JUDGMENT (ECF NO. 10)

      Before the Court is petitioner Henry Lee Williams’ Rule 60(b) motion for

relief from judgment, in which he asks the Court to reopen his case and give him

additional time to cure the copy deficiency. For the reasons that follow, the motion

is DENIED without prejudice to petitioner filing a new habeas petition.

      On June 19, 2017, Magistrate Judge R. Steven Whalen issued an “Order to

Correct Deficiency,” to which Petitioner was ordered to submit two copies of his

petition for writ of habeas corpus in order for the Clerk of the Court to effect service

upon the respondent and the Michigan Attorney General’s Office. Petitioner was

given thirty days to comply with the order.



                                           1
      On October 11, 2017, this Court summarily dismissed the petition without

prejudice because petitioner failed to timely cure the deficiency.

      Petitioner filed his motion for relief from judgment on December 28, 2018. 1

In his motion for relief from judgment, Petitioner indicates that because of his

limited education, he was given a “jailhouse lawyer,” i.e., a fellow prisoner to assist

him with his habeas petition. Based on faulty advice from this prisoner, Petitioner

only filed one copy of the petition with this Court and attempted to directly serve the

Attorney General of the State of Michigan with another copy. Petitioner claims that

when he received the order to correct the deficiency, the prisoner who had been

helping him with his petition was placed in segregation for fighting. The prisoner

had the only legible copy of the petition for writ of habeas corpus in his possession.

Petitioner asked a sergeant at the prison to retrieve this copy of the petition so that

Petitioner could make copies. The sergeant promised to do so, but then retired from

employment before obtaining the copy. In the meantime, the prisoner who had been

assisting petitioner was transferred to another facility, along with the sole copy of

the habeas petition. Petitioner has continued to make attempts through prison staff

and fellow inmates to locate this prisoner and attempt to retrieve his petition.



1
 Under the prison mailbox rule, this Court will assume that petitioner actually filed
his Rule 60(b) motion on December 28, 2018, the date that it was signed and dated.
See e.g. Towns v. U.S., 190 F. 3d 468, 469 (6th Cir. 1999).

                                          2
Finally, Petitioner was advised by a second prison paralegal to write this Court to

obtain a copy of the petition in order to make the required copies. Petitioner claims

he wrote this Court on November 26, 2018 and obtained a copy of the petition.

Petitioner asks this Court to reopen the petition and grant him additional time to

provide this Court with the requisite copies.

      Under Fed. R. Civ. P. 60(b), a motion for relief from judgment can be granted

for the following reasons:

      (1) mistake, inadvertence, surprise, or excusable neglect;
      (2) newly discovered evidence which by due diligence could not have
      been discovered in time to move for a new trial under Rule 59(b);
      (3) fraud (whether heretofore denominated intrinsic or extrinsic),
      misrepresentation, or other misconduct of an adverse party;
      (4) the judgment is void;
      (5) the judgment has been satisfied, released, or discharged, or a prior
      judgment upon which it is based has been reversed or otherwise
      vacated, or it is no longer equitable that the judgment should have
      prospective application; or,
      (6) any other reason justifying relief from the operation of the
      judgment.
      “Regardless of circumstances, no court can consider a motion brought under

Rule 60(b)(1), (2), or (3) a year after judgment.” In re G.A.D., Inc., 340 F. 3d 331,

334 (6th Cir. 2003) (citing Fed. R. Civ. P. 60(b), and McDowell v. Dynamics Corp.

of America, 931 F. 2d 380, 384 (6th Cir. 1991)). Petitioner’s current motion, in

which he argues reasons to excuse his failure to timely cure the copy deficiency, is

                                          3
clearly based on subsection (1), excusable neglect. See, e.g., Williams v.

Wolfenbarger, No. 07-CV-12333, 2008 WL 108864, at * 2 (E.D. Mich. Jan. 7,

2008).

      This Court summarily dismissed the petition for writ of habeas corpus on

October 11, 2017. Petitioner’s motion for relief from judgment was filed with this

Court on December 28, 2018. Because Petitioner’s Rule 60(b) motion for relief from

judgment was filed more than one year after the Court denied the petition for writ of

habeas corpus, petitioner is not entitled to relief from judgment.

      Petitioner attempts to use the catch-all provision of subsection (6) of Rule

60(b), but he is unable to obtain relief under this subsection. A litigant seeking relief

under Rule 60(b)(6) must show “extraordinary circumstances” which justify the

reopening of a final judgment, “and such circumstances rarely occur in habeas

cases.” Landrum v. Anderson, 813 F.3d 330, 335 (6th Cir. 2016). Petitioner failed

to show extraordinary circumstances that would justify granting him relief under

Rule 60(b)(6). The original dismissal was without prejudice to petitioner filing a

new habeas petition. Petitioner is free when he files that new petition to argue that

the Antiterrorism and Effective Death Penalty Act’s statute of limitations should be

equitably tolled based on the circumstances enumerated in his current Rule 60(b)

motion.



                                           4
      More importantly, a motion for relief from judgment may not be brought

under Rule 60(b)(6) “if it is premised on one of the grounds for relief enumerated in

clauses (b)(1) through (b)(5).” Mitchell v. Rees, 261 F. App’x 825, 830 (6th Cir.

2008) (citing Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 863 and n.

11 (1988)). Motions for relief from judgment that are subject to the one-year

limitations period may not be disguised as motions with a more generous limitations

period. See Kalamazoo River Study Group v. Rockwell Intern., 355 F. 3d 674, 588

(6th Cir. 2004). Petitioner’s Rule 60(b) motion is clearly based on one of the first

three subsections of Rule 60(b), thus it would be error for this Court to grant

petitioner relief based on 60(b)(6). Mitchell, 261 F. App’x at 830.

      Accordingly, the motion for relief from judgment is DENIED. The denial is

without prejudice to petitioner filing a new habeas petition under a new case number.

Petitioner is free at that time to file a motion for equitable tolling of the statute of

limitations contained in 28 U.S.C. § 2244(d).

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

Dated: May 21, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
and/or pro se parties on this date, May 21, 2019, by electronic and/or U.S. First Class
mail.

                                                s/ R. Loury
                                                Case Manager
                                            5
